DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA 20181066162.3 on 06/25/2018. The priority document has been electronically retrieved from participating IP Office. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 as recited as method claims failed to positively recite the particular machine to which it is tied, for example, by identifying the apparatus that accomplishes the method steps. 
Regarding claim 1, it appears that the claimed method steps could simply be performed by mental process alone and are not statutory.  These claims are directed towards steps of significant method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  
Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. In addition, the procedure which is tie to a machine must be more than insignificant "extra solution" activity.
3.	Claims 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 as recited as computer-readable storage medium broadly cover transient, propagating signals. 
Examiner points Applicant to a USPTO notice dated 01/26/2010 entitled “Subject Matter Eligibility of Computer Readable Media”.   
Claims 13 is nominally directed to a computer-readable storage medium, which embody code (program) for processor to implement estimation of virtual currency value.  These steps are reasonably broadly construed as a series of "computer-implemented" steps. These claims are not directed to statutory subject matter.
The claims broadly cover transient, propagating signals. Since a claim to a "computer readable storage medium" reasonably broadly covers both forms of non-transitory tangible media (e.g. memory, disk, tape) and transient, propagating signals (e.g. signals, carrier waves), it necessarily covers non-statutory subject matter. This is so because transient, propagating signals are not patentable subject matter. See In re Nuijten, 500 F.3d 1346, 1356 (Fed. Cir. Not acceptable to just add “physical” or “tangible” because Nuijten’s ineligible signals were physical and tangible.
	Examiner Note: Applicant can amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim (i.e. A non-transitory computer readable medium…”), such an amendment would not raise the issue of new matter, even when the specification is silent, unless the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment. 
4.	Claim 13 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13 recites “a computer readable medium/process” comprising two statutory classes of invention in a single claim.
	The claim 13 begin by discussing computer readable medium, but subsequently the claims then deal with executing a method (the steps) by a processor (see below rejection of claims under 35 USC 112, second paragraph, for specific details regarding this issue).  
	"A claim of this type is precluded by the express language of 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only", Ex parte Lyell (17 USPQ2d 1548).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is not sufficiently precise due to the combining of two separate statutory classes of computer readable medium and process of invention in a single claim.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-13 are directed to system and method for estimating a market value of a virtual currency based on transaction data of a head user in the blockchain in a current preset time period and current price change value of the virtual currency. The claims 1-13 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive concepts as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as set forth below:

Analysis:
Step 1: Statutory Category? 
Claim 1 is directed to a process; i.e., a series of method steps or acts, implementing step of estimating market value of a virtual currency, which is a non-statutory categories of invention because the claim failed to positively recite the particular machine to which it is tied, for example, by identifying the apparatus that accomplishes the method steps (Step 1: NO). 
Claim 7 is directed to an apparatus comprising a processor for memory for estimating market value of a virtual currency. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 
Claim 13 is directed to a computer readable storage medium, which is a manufacture. The claim is a non-statutory category of invention because the computer-readable storage medium as recited broadly cover transient, and propagating signals (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 7 and 13 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of obtaining historical transaction information of a blockchain system, determining a head user in the blockchain system according to the user identifier and determining transaction data of the head user in a current preset time period. 
The limitation of obtaining historical transaction information of a blockchain system; determining a head user in the blockchain system and determining transaction data of the head user in a current preset time period as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, similar to Mortgage Grader, Inc., v. First Choice Loan Servs., Inc., claiming computer implemented system and method enabling borrowers to anonymously shop for loan packages from lenders with computer system interface and grading module. That is, other than reciting “a processor,” in claims 7 and 13, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “obtaining, and determining” in the context of this claim encompasses the user manually obtaining historical data and determining head user and transaction data….”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device performing “estimating a market value of the virtual currency based on the transaction data in the current preset time period and a current price change value of the virtual currency.” The processor/ computing device in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function estimating a market value of the virtual currency. The processor recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp., Pty. Ltd. v. CLS Bank Int'l,  573 U.S. 208, 224-26 (2014).
An evaluation of whether limitations step 2A are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering... that is necessary for use of the recited judicial exception in implementing estimating a market value of the virtual currency... using applicant’s predefined mathematical formula/equation. The limitation of estimating a market value of the virtual currency... is an insignificant extra-solution activity. The computing device is also an additional element which is configured to carry out limitations all the limitations of the claim, i.e., it is the tool that is used in steps described in Prong 1. But the computing device is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processor, which is configured to perform all the limitations recited. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of estimating a market value of the virtual currency based on the transaction data in the current preset time period and a current price change value of the virtual currency, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device being configured to receive data and gather variables for implementation of applicant’s mathematical formulation according to the definition and estimating a market value of the virtual currency based on the transaction data in the current preset time period and a current price change value of the virtual currency is mere data gathering and sending the order that is recited at a high level of generality, and, as disclosed in the specification, is also well-Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement estimating a market value of the virtual currency based on the transaction data in the current preset time period and a current price change value of the virtual currency (see Fig. 2, Specification: page 2-14). The claimed additional elements of estimating a market value of the virtual currency based on the transaction data is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 4; Specification: page 17-20). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional. 
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to ““estimating a market value of the virtual currency using applicant’s mathematical formula/equation as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-6 and 8-12 which are identical, that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes more steps of determining, obtaining, estimating, which appear to be a mental process/mathematical formula relationship using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claims 1 and 7. Therefore, claims 1-13 are not patent eligible.

Remarks
The most notable art of record is Li  (US 2020/0065801), Sheng et al.. (US 2017/0228731), Alden (Alternatives ETFS, 2018) and Arad et al. (microbo Research, 2018)  neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set. Li teaches transaction in blockchain with account information and digital currency corresponding to a user identifier and plurality of different digital currencies with the same identifier (see abstract). Sheng et al. disclosed recordation of plurality of transaction in blockchain with transaction amount corresponding to destination virtual currency (see abstract). The non-patent literature of Alden disclosed difficulty of valuing cryptocurrency and valuing the Arad et al. also disclosed valuation of cryptocurrencies using three valuation approaches and their implication on current market developments (see pages 6-12). The International prior art of AHMED et al. teach synchronization of blockchain rule in bitcoin network (see abstract, paragraph [0004-0006]). Applicant is requested to obviate the pending rejections under USC 101/112 for further consideration of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Fields et al. (U.S Patent No. 11,025,409) teach generating blockchain based user profile.
Hu et al.  (U.S. Pub No. 2017/0329980) teach secure and scalable data transfer using a hybrid blockchain-based approach.
Kim (U.S. Pub No. 2019/0333149) teaches managing cryptocurrency-based portfolio.
Lam (U.S. Pub No. 2016/0342977) teaches virtual asset transaction using virtual currency.
Morena et al. (U.S. Pub No. 2020/0111071) teach virtual currency system.
Wang et al. (U.S. Pub No. 2019/0349199) teach blockchain data processing.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/29/2021